DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  Claims 2 and 6 include multiple periods as they have multiple sentences. MPEP 608.01(m) Form of Claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite preferably for the material to be used and the specific additive manufacturing process. Due to the use of preferably it is not clear what materials and steps are included and excluded. For this reason the claim is indefinite. For the purpose of examination the claim will be 
Claim 1 and 5 recite approximately 80%. The specification does not provide a way for a person of ordinary skill to determine what is meant by approximately. The specification only the recites the term in the manner as the claim. MPEP 2173.05(b) provides that approximations have been found to be indefinite relative terms where specification does not provide a way to ascertain what is meant by the claim. For this reason the claim is indefinite. 
Claim 1 requires three general steps use of a 3D printing technology, synchronous cutting while printing, and synchronous polishing. The claim requires that the synchronous printing occurs while the bone is being printed. The claim does not make clear what step the polishing is synchronous with. The claim is indefinite as it is unclear when the polishing step is to be performed. 
For the purpose of examination the claim will be interpreted as requiring the polishing during either the cutting or printing. Claim 5 presents the same issue except it requires three structural components and the functional language for the polishing unit is unclear. 
Claim 1 recites the limitation "the joint surface". There is insufficient antecedent basis for this limitation in the claim. The claim is indefinite for this reason. 
Claims 2-8 are rejected due to dependency on claim 1. 

Claims 2 and 6 recite two different sentences. Claims are limited to a single sentence. The claim also recites preferably in claim line 5. Due to this it is not clear what language in the rest of the claim is actually limiting or just part of a preferred embodiment. Since it is unclear what portions of the claim are limiting the claim is indefinite. For the purpose of examination the cylinder part will be interpreted as a preferable embodiment but not necessarily limiting to that shape. 
Claim 2 recites “the metal 3D printer unit”. The metal 3D printer unit lacks antecedent basis. For this reason the claim is indefinite. 
Claim 2 recites “the solid bone printed and formed by the metal 3D printer unit includes an extension part formed at the top and/or bottom of the solid bone, which facilitates subsequent processing operations of the solid bone”. Claim 6 recites similar language. It is not clear what is included and excluded from the language “facilitates subsequent processing operations”. The specification does not provide a clear definition or means of understanding facilitates. The claim specification discloses the extended part can be used to facilitate the cutting or polishing steps but these are not subsequent processing steps as they synchronous with the printing process (Specification US Pg Pub 2019/0192299 [0034]). The claim is indefinite as it is unclear what is required by the phrase “facilitates subsequent processing operations”. 
Claim 2 recites the “the processing machine for subsequent processing operations to carry out the required processing operations”. “the processing machine” and “the required processing operations” lack antecedent basis. It is also unclear what this section is in reference to as the previous cutting and polishing operations are synchronous with the printing operation. 
For the purpose of examination this section will be interpreted as having the scope as claim 1 due to the substantial structural issues. 
Claims 3 and 7 recites preferably a number of times. In each instance it is unclear if the claim is limited by the following language or if that language is simply a preferred embodiment. For this reason the claim is indefinite. For the purpose of examination the limitations after preferably will be treated as preferable but not necessarily required. 

Claim 8 recites three optional limitations the part made is a foot-ankle bone, the material includes Co-Cr-Mo, or the material Co-Cr-W-Ni. It’s not clear how the language in this claim is able to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vanasse US Pg Pub 2014/0025181 in view of Alla (“Surface Roughness of Implants: A Review”).
Claim 1: Vanasse teaches a method of making a metal bone implant or replacement (Vanasse Title, Abstract, and [0001]). Although not required Vanasse teaches the material can be a cobalt chromium alloy and the specific additive manufacturing can be direct metal laser sintering (Vanessa [0022] and [0029]). Vanessa teaches that traditional fabrication processes such as machining (cutting) and polishing can be used in conjunction with the additive manufacturing process in order to produce the needed part ([0030]). Conjunction is taken to meet the limitation of synchronized as the definitions for both words are similar. Vanasse does not teach the amount of the exterior surface that can be machined, the surface roughness after the machining, or the surface roughness after a polishing step. 
Alla is a review paper on the surface roughness of implants including the effects of machining and polishing (Alla Title and Abstract). Alla teaches that machining (including lathing and milling) can be used to modify the surface topographies and surface compositions (Alla page 114 col 2 mechanical treatments). Alla teaches that the surface roughness can be reduced to 0.3-0.6 um by machining (Alla page 114 col 2 mechanical treatments). The article misprints um to im, the cited article [32] “Interface shear strength of titanium implants with a sandblasted and acid-etched sur-face: a biomechanical study in the maxilla of miniature pigs” displays the correct units for Ra on page 79 col 1. Alla teaches that changes in surface topography can lead to improvements in the strength of the implant allowing for bone ingrowth (All page 114 col 1 paragraph). Machining a larger area would allow for a larger amount ingrowth further increasing the stability. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the process of Vanasse to machine (cut) a substantial portion of the implant (meeting the indefinite term approximately 80%) in order to create a surface roughness (in the range of 0.3-0.6 um) in order to promote bone growth and implant stability as taught by Alla. 

Claim 5: Claim 5 requires structural units for each of the three main operations a 3D printer unit, a cutting unit, and a polishing unit. The claim does not require any structure for these units, only that the units are capable of performing similar functions to the method steps required by claim 1. In this case, Vanasse as modified by Alla is capable of the functions for each of the units as the process steps are provided for. Thus, the claim is obvious. 

Claims 2 and 6: Claim 2 only recites the following as limiting “the solid bone printed and formed by the metal 3D printer unit includes an extension part formed at the top and/or bottom of the solid bone, which facilitates subsequent processing operations of the solid bone”. Claim 6 recites similar language. The limitation can be broken into two part “the extension part” including the structure and the functional aspect “facilitates subsequent processing operations of the solid bone”. This limitation is interpreted to require a portion which extends from the part and allows the part to undergo post processing. Vanasse meets these limitations figure 5 (34) is an extended part and Vanasse teaches other forms of post processing including adding a biological surface coat can be performed (Vanasse Example 1). 
Claims 3 and 7: The claim only requires a first density part and a second density part whose density lower than the first density part. Vanasse teaches a part with a solid portion and a porous 
Claim 4 and 8: Vanasse teaches the fabricated part can be for foot or ankle procedures (Vanasse [0023]). 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pg Pub 2010/0191345, ‘345 discloses a prosthetic made by direct metal selective laser sintering with a porous section and a solid section (‘345 figure 1 and [0029])
US Pg Pub 2018/0021136, ‘136 discloses a method of making a prosthetic by direct metal laser sintering where there are two regions with differing porosity (‘136 Figure 1 and [0035]). ‘136 discloses further machining may be required as needed (‘136 [0027]). 
US Pg Pub 2004/0191106, ‘106 discloses a method making a prostheses which has a graded porosity created by control of the laser parameters. 
US Pg Pub 2008/0201008, ‘008 discloses a method of integrating a secondary machining modules such as milling and polishing into an additive manufacturing process to perform the secondary operations simultaneously (‘008 [0026] and [0034]). 
Gibson, Additive manufacturing technologies, 2010. Page 390 polishing is required for additively manufactured implants. 
Sun, Shi-Hai, et al. "Phase and grain size inhomogeneity and their influences on creep behavior of Co–Cr–Mo alloy additive manufactured by electron beam melting." Acta Materialia 86 (2015): 305-318. (Year: 2015)
Nau, B., A. Roderburg, and F. Klocke. "Ramp-up of hybrid manufacturing technologies." CIRP Journal of Manufacturing Science and Technology 4.3 (2011): 313-316. (Year: 2011)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736